DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The applicant’s amendments to claims 1, 7, 16, and 20, and the cancellation of claim 2 have been acknowledged by the examiner. 
The amendments to the claims have overcome previous drawing objections, specification objections, and claim objections. They are therefore withdrawn. 
Claims 1 and 3-20 are pending in the application. 
Claims 1 and 3-20 are currently under examination. 

Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive.
Applicant’s argument: Xue does not disclose “wherein the central portion of the nose conforming element is substantially flat when the device is folded flat,” as claim 1 has been amended. The term “flat” is used consistently throughout the present Specification and claims.
There is no special definition given in the specification for the word “flat,” and thus the plain meaning of the word is used, and is cited from the dictionary . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 11, 13-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 7,185,653 B2) in view of Xue et al. (US 2007/0044803 A1).
Regarding claim 1, Lee discloses a personal respiratory protection device (1) comprising:
an upper panel (120) (definition of panel: a separate or distinct part of a surface, https://www.merriam-webster.com/dictionary/panel, thus upper panel 120 is a distinct part of filter body 100; see Figs. 4 and 7), 
a central panel (110) (central panel 110 is a distinct part of filter body 100; see Figs. 4 and 7), and 
a lower panel (130) (lower panel 130 is a distinct part of filter body 100; see Figs. 4 and 7), 
the central panel (110) being separated from each of the upper (120) and lower panels (130) by a first (121, 122) and second fold, seam, weld, or bond (131, 132), respectively, such that device is capable of being folded flat for storage along the first (121, 122) and second fold, seam, weld, or bond (131, 132) and opened to form a cup-shaped air chamber over the nose and mouth of the wearer when in use (definition of fold: a line or crease produced in paper or cloth as the result of folding it, https://www.lexico.com/en/definition/fold, thus see Figs. 2-4, 7 and Col. 4 lines 29-33, Col. 4 lines 45-51, Col. 5 lines 5-14, and Col. 6 lines 45-50; spread guiding 
wherein the upper panel (120) has a nose conforming element (140) for conforming at least part of the upper panel to the nose of a wearer when in use (see Figs. 1, 6d, and 7, and Col. 5 lines 31-44, and Col. 6 lines 57-66; pressing device 140 is coupled to upper panel 120 and pressing wire 143 of pressing device 140 allows the upper panel 120 to conform to the ridge of the wearer’s nose at the most ideal angle as it can be bent).
Lee does not disclose wherein the nose conforming element having a resiliently flexible central portion and first and second rigid outer portions extending outwardly from the central portion, the central portion deforming upon donning of the respirator so that the central and outer portions conform to the profile of the nose, and wherein the central portion of the nose conforming element is substantially flat when the device is folded flat.
However, Xue teaches an analogous nose conforming element (22) wherein the nose conforming element (22) having a resiliently flexible central portion (32) and first (33) and second rigid outer portions (35) extending outwardly from the central portion (32) (definition of flexible: susceptible of modification or adaptation, https://www.dictionary.com/browse/flexible, thus see [0051, 0054]; nose clip 22 has a central convex section 32 that is semi-rigid while also being resilient, thus nose clip 22 can be expanded from its original length, meaning central convex section 32 is susceptible of modification or it is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the pressing device 140 of Lee with the 

    PNG
    media_image1.png
    373
    410
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    422
    359
    media_image2.png
    Greyscale

Modified Fig. 4 of Lee.
Regarding claim 1, Lee in view of Xue further discloses wherein the central portion (32 of Xue) of the nose conforming element (22 of Xue) is substantially flat when the device is folded flat (definition of flat: resting with a surface against something, https://www.merriam-webster.com/dictionary/flat, thus Fig. 1 of Lee shows protective mask 1 in a folded configuration where the upper panel 120 of Lee and lower panel 130 of Lee are both folded against the front filter 110 of Lee and is flat as upper panel 120 and lower panel 130 of Lee are both resting against the surface of front filter 110 of Lee, and as previously modified, nose clip 22 of Xue replaces pressing device 140 of Lee, thus when protective mask 1 of Lee is folded flat, the central convex section 32 of Xue would be arranged to be resting on the surface of upper 
Regarding claim 4, Lee in view of Xue discloses the invention as discussed above. Lee in view of Xue further discloses wherein the outer portions (33, 35) of the nose conforming element are concave (see Fig. 3 and 3a-3d of Xue, and [0054]-[0055] of Xue; concave sections 33 and 35 of Xue are the outer portions, as they extend out from central convex section 32 of Xue and curve inward like the interior of a circle, making them concave sections 33 and 35 of Xue). 
Regarding claim 5, Lee in view of Xue discloses the invention as discussed above. Lee in view of Xue further discloses wherein the outer concave portions (33, 35) each form a wing (28, 30) having an outwardly extending major axis and upwardly extending minor axis (definition of wing: a lateral part or projection of an organ or structure, https://www.lexico.com/en/definition/wing, thus concave sections 33 and 35 each inherently form a first and second wing 28 and 30 as they are a lateral part or projection from the central convex section 32, and each having an outwardly extending major axis (labeled as X) and an upwardly extending minor axis (labeled as Y), see modified Fig. 3a). 
Regarding claim 6, Lee in view of Xue discloses the invention as discussed above. Lee in view of Xue further discloses wherein the wings (28, 30) are curved in both the major and minor axes to form a concave elliptical bowl (see modified Fig. 3a and Figs. 3, 3a-3d of Xue; the first and second wings 28 and 30, inherently formed by concave sections 33 and 35 are curved in 
Regarding claim 11, Lee in view of Xue discloses the invention as discussed above. Lee in view of Xue further discloses wherein the nose conforming element (22 of Xue) is positioned on an outer surface of the upper panel (120 of Lee) (see Fig. 1 and 7 of Lee; as previously modified, nose clip 22 of Xue replaces pressing device 140 of Lee, thus nose clip 22 of Xue would be positioned on an outer surface of upper panel 120 of Lee, as pressing device 140 of Lee is positioned on an outer surface of upper panel 120 of Lee). 
Regarding claim 13, Lee in view of Xue discloses the invention as discussed above. Lee in view of Xue further discloses wherein the nose conforming element (22 of Xue) is arranged centrally on the upper panel (120 of Lee) (see Fig. 1 and 7 of Lee; as previously modified, nose clip 22 of Xue replaces pressing device 140 of Lee, thus nose clip 22 of Xue is arranged centrally on upper panel 120 of Lee). 
Regarding claim 14, Lee in view of Xue discloses the invention as discussed above. Lee in view of Xue further discloses wherein the nose conforming element (22 of Xue) is arranged proximate an upper outer edge of the upper panel (120 of Lee) (see FigS. 1-5 of Lee; as previously modified, nose clip 22 of Xue replaces pressing device 140 of Lee, thus nose clip 22 of Xue is arranged near an upper outer edge of upper panel 120 of Lee as the nose clip 22 of Xue would be arranged towards the top around the border or edge of upper panel 120 of Lee).  
Regarding claim 16, Lee in view of Xue discloses the invention as discussed above. Lee in view of Xue further discloses comprising a headband (200 of Lee) secured to the central mouth panel (110 of Lee) (definition of secured: fixed or fastened so as not to give way, become loose, 
Regarding claim 17, Lee in view of Xue discloses the invention as discussed above. Lee in view of Xue further discloses comprising an exhalation valve (150 of Lee) disposed on the central panel (110 of Lee) (see Fig. 7 and Col. 5 lines 45-48; central panel 110 is equipped with exhaust device 150 so that the wearer may breathe more easily).
Regarding claim 18, Lee in view of Xue discloses the invention as discussed above. Lee in view of Xue further discloses wherein the nose conforming element (22 of Xue) comprises a unitary body (definition of unitary: forming a single or uniform entity, https://www.lexico.com/en/definition/unitary, thus see [0056] of Xue; nose clip 22 of Xue may be formed as a single integral whole, thus forming a single or uniform entity). 
Regarding claim 19, Lee in view of Xue discloses the invention as discussed above. Lee in view of Xue further discloses wherein the nose conforming element (22 of Xue) is formed from polymeric material, preferably polyethylene (see [0056] and [0060] of Xue; nose clip 22 of Xue is formed from a polymeric material, and may be formed from polyethylene). 
Regarding claim 20, Lee in view of Xue discloses the invention as discussed above. Lee in view of Xue further discloses wherein the nose conforming element (22 of Xue) is resiliently flexible so that the element (22 of Xue) returns to its flat-fold condition upon the doffing of the respirator (1) by the user (definition of flexible: susceptible of modification or adaptation, https://www.dictionary.com/browse/flexible, thus see [0054] of Xue; nose clip 22 of Xue is semi-rigid while also being resilient, thus nose clip 22 can be expanded from its original length . 

Claims 3, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 7,185,653 B2) in view of Xue et al. (US 2007/0044803 A1). 
Regarding claim 3, Lee in view of Xue discloses the invention as discussed above. 
Lee in view of Xue does not disclose wherein the central portion has a width of between 5 and 25 mm, and preferably 20 mm. 
However, Xue teaches in another embodiment of nose clip 22 wherein the central portion has a width between 5 and 25 mm, and preferably 20 mm (see [0062]; in another embodiment, the width is substantially constant for nose clip 22, and is about 0.5 to 2 cm or 5 to 20 mm, thus the central convex section 32 can also have a width of about 5 to 20 mm, as the width is constant) providing a nose clip to achieve a snug fit over the wearer’s nose (see [0004]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the width of nose clip 22 of Lee in view of 
Regarding claim 12, Lee in view of Xue discloses the invention as discussed above. 
Lee in view of Xue does not disclose the device further comprising a compressible element for contacting the wearer’s nose when the device is being worn, the compressible element being arranged on an interior surface of the upper panel at a position opposing the nose conforming element. 
However, Xue teaches an analogous respirator device (24) further comprising a compressible element (68) for contacting the wearer’s nose when the device is being worn, the compressible element (68) being arranged on an interior surface at a position opposing the nose conforming element (22) (see Fig. 6, [0024], and [0059]; nose foam 68 is a compressible porous material, thus is a compressible element, that is adapted for placement on the interior of a mask body to improve the fit and/or comfort over the nose when being worn, as seen in Fig. 6, nose foam 68 is at a position opposite nose clip 22) providing to improve the fit and/or comfort over the nose (see [0024] and [0059]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the interior surface of upper panel 120 of Lee with nose foam 68 as taught by Xue to have provided an improved respirator that improves the fit and/or comfort over the nose when being worn (see [0024] and [0059]). 
Regarding claim 12, Lee in view of Xue discloses the compressible element (68 of Xue) being arranged on an interior surface of the upper panel (120 of Lee) (see Fig. 6, [0024], and 
Regarding claim 15, Lee in view of Xue discloses the invention as discussed above. 
Lee in view of Xue does not disclose wherein the device has a multi-layered structure that comprises a first inner cover web, a filtration layer that comprises a web that contains electrically-charged microfibers, and a second outer cover web, the first and second cover webs being disposed on first and second opposing sides of the filtration layer, respectively, wherein the nose conforming element is attached to the second cover web. 
However, Xue teaches an analogous respirator (24) wherein the device has a multi-layered structure that comprises a first inner cover web (66), a filtration layer (64) that comprises a web that contains electrically-charged microfibers, and a second outer cover web (62), the first (66) and second cover webs (62) being disposed on first and second opposing sides of the filtration layer (64), respectively, wherein the nose conforming element (22) is attached to the second cover web (62) (see Fig. 6 and [0059]; mask body 24 is a multi-layered structure with three layers: third layer 66 is the inner cover web as it is located to cover the inside of filtration layer 64 and is made from a non-woven web of fibers, the second layer 64 is the filtration layer as it comprises one or more layers of electrically charged fibers such as microfibers, and first layer 62 is the outer cover web that protects the filtration layer, as seen in Fig. 6 layer 66 and layer 62 are disposed on opposing sides of filtration layer 64, and nose clip 22 is attached to layer 62) providing an outer layer that protects the filter media, an inner layer to provide the mask with a soft comfortable fit to the wearer’s face (see [0059]), and a filter 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of protective mask 1 of Lee with a layer 66, layer 62, and filtration layer 64 as taught by Xue to have provided an improved protective mask that provides an outer layer that protects the filter media, an inner layer to provide the mask with a soft comfortable fit to the wearer’s face (see [0059]), and a filter media to prevent impurities or contaminants from entering the wearer’s breathing track (see [0002]). 

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 7,185,653 B2) in view of Xue et al. (US 2007/0044803 A1) further in view of Castiglione (US 5,558,089).
Regarding claim 7, Lee in view of Xue discloses the invention as discussed above. Lee in view of Xue further discloses wherein each elliptical bowl has a nadir positioned approximately equidistant between a centerline of the nose conforming element (22 of Xue) and an outer edge of the wings (definition of nadir: the lowest point, https://www.dictionary.com/browse/nadir, thus see modified Fig. 3a; the nadir is labeled as N1, N2 as it is the lowest point of the elliptical bowl, and as concave sections 33 and 35 are 
Lee in view of Xue does not disclose wherein the nadir being positioned preferably between 15 and 25 mm from the centerline of the nose conforming element (22 of Xue), most preferably 26 mm. 
However, Castiglione teaches an analogous nose clip (12) wherein the nadir (26, 30) being positioned preferably between 15 and 25 mm from the centerline of the nose conforming element (12), most preferably 26 mm (see modified Fig. 3 and Col. 4 lines 26-28; nose clip 12 is symmetrical, thus the centerline is the black line in modified Fig. 3, and inflection 26 and 30 are the lowest points of wings 20 and 22, thus they are the nadir, and the distance from inflection 26 to inflection 30 can be about 35 mm to 55 mm, thus inflection 26 may be positioned 17.5 mm to 27.5 mm and inflection 30 may be positioned 17.5 mm to 27.5 mm from the centerline, as it is symmetrical, meaning it may be positioned between 15 and 25 mm) providing a nose clip that provides a snug fit over a person’s nose, in the region where the cheek meets the nose, and on the cheek beneath each eye (see Col. 2 lines 44-60). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the position from the centerline of each nadir of Lee in view of Xue with being positioned between 15 and 25 mm from the centerline as taught by Castiglione to have provided an improved nose clip that provides a snug fit over a 
Regarding claim 8, Lee in view of Xue further in view of Castiglione discloses the invention as discussed above. Lee in view of Xue further in view of Castiglione further discloses wherein the depth of the each elliptical bowl reduces from the nadir towards the outer edge of the wings (28, 30) (see modified Fig. 3a and Fig. 3, 3a-3d; the depth of nadir N1, N2 reduces towards the outer edge of wings 28 and 30 as towards the outer edge, it becomes less concave than nadir N1, N2 due to the decrease in depth). 
Regarding claim 9, Lee in view of Xue further in view of Castiglione discloses the invention as discussed above. Lee in view of Xue further in view of Castiglione further discloses wherein the nadir has a depth between 5 mm and 15 mm, preferably 9 mm (see modified Fig. 3c and [0055] of Xue; the radius of the circle drawn in Fig. 3c is about 0.3 cm to 1.2 cm, or 3 mm to 12 mm, thus the diameter/depth of the circle is 6 mm to 24 mm, and thus the nadir N1, N2 also has a depth between 6 mm to 24 mm, which means can be between 6 mm to 15 mm, which is the range claimed, as the depth is the distance from the top of central convex section 32 to where nadir N1, N2 is as seen in modified Fig. 3c). 
Regarding claim 10, Lee in view of Xue further in view of Castiglione discloses the invention as discussed above. 
Lee in view of Xue further in view of Castiglione discloses the claimed invention except for the nose conforming element having a width of between 40 mm and 70 mm, preferably 55 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to also consider the width between 5 mm to 20 mm (see [0062] of Xue) as the size of 

    PNG
    media_image3.png
    318
    328
    media_image3.png
    Greyscale

Modified Fig. 3a of Xue.

    PNG
    media_image4.png
    294
    543
    media_image4.png
    Greyscale

Modified Fig. 3 of Castiglione. 

    PNG
    media_image5.png
    252
    344
    media_image5.png
    Greyscale

Modified Fig. 3c of Xue. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.H./Examiner, Art Unit 3786              

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786